Citation Nr: 0940692	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-24 985A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a right knee disability prior to May 22, 2009, and to 
ratings higher than the separate 10 and 20 percent ratings 
assigned since May 22, 2009.

2.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability prior to May 22, 2009, and to 
ratings higher than the separate 10 and 20 percent ratings 
assigned since May 22, 2009. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from January 1976 to January 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which granted service connection for right and left knee 
disabilities and assigned initial 10 percent ratings.  The 
Veteran appealed for higher initial ratings.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).

As support for his claims, the Veteran testified at a 
February 2009 videoconference hearing before the undersigned 
Veterans Law Judge of the Board.

In March 2009 the Board remanded these claims to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration, including having the Veteran examined to 
reassess the severity of his right and left knee 
disabilities.  He had this requested VA examination on May 
22, 2009.  And after considering the results, the AMC's 
remand and rating development team in Huntington, West 
Virginia, issued a decision in July 2009 increasing the 
ratings to separate 10 and 20 percent ratings for each knee 
effective May 22, 2009, the date of that VA examination.  The 
Veteran has since continued to appeal, requesting even higher 
ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(a claimant seeking a disability rating greater than assigned 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefits 
are awarded).  Therefore, the issues now on appeal are 
whether he is entitled to ratings greater than 10 percent 
prior to May 22, 2009, and whether he is entitled to ratings 
greater than the separate 10 and 20 percent ratings assigned 
for each knee since May 22, 2009.


FINDINGS OF FACT

1.  Prior to May 22, 2009, the Veteran's right knee 
disability was manifested by 
X-ray evidence of arthritis, painful motion, and a range of 
motion from 0 degrees of extension to 140 degrees of flexion 
(so full, i.e., normal range of motion).

2.  Since May 22, 2009, the Veteran's right knee disability 
has been manifested by X-ray evidence of arthritis, painful 
motion, a range of motion from 0 degrees of extension to 95 
degrees of flexion, and objective evidence of moderate 
instability.

3.  Prior to May 22, 2009, the Veteran's left knee disability 
was manifested by 
X-ray evidence of arthritis, painful motion and a range of 
motion from 0 degrees of extension to 140 degrees of flexion 
(so full, i.e., normal range of motion).

4.  Since May 22, 2009, the Veteran's left knee disability 
has been manifested by 
X-ray evidence of arthritis, painful motion, a range of 
motion from 0 degrees of extension to 85 degrees of flexion, 
and objective evidence of moderate instability.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the right knee disability prior to May 
22, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2009).

2.  The criteria are not met for ratings higher than separate 
10 and 20 percent ratings for the right knee disability since 
May 22, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Codes 5003, 5014, 5257, 5260, 
5261 (2009).



3.  The criteria are not met for an initial rating higher 
than 10 percent for the left knee disability prior to May 22, 
2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2009).

4.  The criteria are not met for ratings higher than separate 
10 and 20 percent ratings for the left knee disability since 
May 22, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Codes 5003, 5014, 5257, 5260, 
5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.	The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court/CAVC) held that 
the duty to notify the Veteran set out in section 5103(a) 
requires that VA notify the claimant that to substantiate an 
increased-rating claim, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant's disability is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

In Vazquez-Flores v. Shinseki,  --- F.3d ---- (Fed. Cir. 
2009), however, the U.S. Court of Appeals for the Federal 
Circuit vacated the CAVC's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Significantly, the Federal 
Circuit concluded that "the notice described in 38 U.S.C. § 
5103(a) need not be Veteran specific."  Similarly, "while a 
Veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a Veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments.  

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  But in Shinseki v. 
Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the lower Federal Circuit's holding.  
The Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate her claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008), since, as mentioned, overturned on other grounds 
in Vazquez-Flores v. Shinseki,  --- F.3d ---- 
(Fed. Cir. 2009) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in January 
2005, January 2007, and June 2008.  These letters informed 
him of the evidence required to substantiate his claims and 
of his and VA's respective responsibilities in obtaining 
supporting evidence.  



In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Thereafter, once a 
notice of disagreement (NOD) has been filed, for example 
contesting a downstream issue such as the initial rating 
assigned for the disability, only the notice requirements for 
a rating decision and statement of the case (SOC) described 
in 38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the Veteran, including as to what 
evidence is necessary to establish a more favorable decision 
with respect to downstream elements of the claim.

In any event, here, the June 2008 letter also complied with 
Dingess by apprising the Veteran of the downstream disability 
rating and effective date elements of his claims and with 
Vazquez-Flores by notifying him that medical or lay evidence 
must show a worsening or increase in severity of his right 
knee and left knee disabilities and the effect that such 
worsening or increase has on his employment and daily life.  
And since providing these additional notices, the AMC has 
gone back and readjudicated his claims in the July 2009 SSOC 
- including considering any additional evidence received in 
response to these additional notices.  See again Mayfield IV 
and Prickett, supra

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained his 
service treatment records (STRs) and VA treatment records.  
VA also requested his private medical records from Mid State 
Orthopaedic and Sports Medicine Center, which in response 
informed VA in an August 2007 letter that no records were 
available for the time period requested.  The Veteran also 
was examined for VA compensation purposes in June 2005 and, 
following the Board's March 2009 remand, again in May 2009.  
These examination reports contain the information needed to 
assess the severity of his right knee and left knee 
disabilities, the determinative issue.  38 C.F.R. §§ 3.327, 
4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that the AMC complied with the 
March 2009 remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  See, too, Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (indicating there need only be "substantial," 
not "exact" compliance).  Thus, no further development is 
needed to meet the requirements of the VCAA or Court.

II.	Increased Ratings for the Bilateral Knee Disability

In June 2005, the RO granted service connection for right 
knee and left knee chondromalacia effective December 30, 
2004.  During the pendency of the appeal, the AMC increased 
the Veteran's ratings to separate 10 and 20 percent ratings 
for each knee effective May 22, 2009, the date of a VA 
examination on remand.  Therefore, the Board must determine 
whether he is entitled to initial ratings greater than 10 
percent prior to May 22, 2009, and whether he is entitled to 
ratings greater than the separate 10 and 20 percent ratings 
assigned for each knee since May 22, 2009.  For the reasons 
and bases discussed below, however, the Board finds that his 
right and left knee disabilities have been rated 
appropriately.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.



While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.  The Veteran already has 
what amounts to "staged" ratings.  So this decision need 
only consider whether to further stage his ratings.

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the Veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare 
up," such as during prolonged use, and assuming these 
factors are not already contemplated in the governing rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, a 
Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  In addition to these types of symptoms, 
other considerations include whether there is swelling, 
deformity or atrophy from disuse.  38 C.F.R. § 4.45.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45.

The Veteran's knee disabilities have been rated under 
Diagnostic Code 5014 for osteomalacia.  DC 5014 indicates 
that the disability should be rated like degenerative 
arthritis (DC 5003) based on limitation of motion of the 
affected parts.  DC 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  According to 
DC 5003, when limitation of motion would be noncompensable, 
i.e., 0 percent, under a limitation-of-motion code, but there 
is at least some limitation of motion, VA assigns a 10 
percent rating for each major joint so affected, to be 
combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Under DC 5260, a 0 percent rating is warranted if the knee 
has flexion limited to 60 degrees; 10 percent rating is 
warranted if the knee has flexion limited to 45 degrees; a 20 
percent rating is warranted if the knee has flexion limited 
to 30 degrees; and a 30 percent rating is warranted if the 
knee has flexion limited to 15 degrees.  For VA compensation 
purposes, normal range of motion of the knee is from 
0 degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71a, Plate II (2008).  

Under DC 5261 for evaluation based on limitation of extension 
of the leg, a 0 percent rating is warranted if extension of 
the knee is limited to 5 degrees; a 10 percent rating is 
warranted if extension of the knee is limited to 10 degrees; 
a 20 percent rating is warranted if extension of the knee is 
limited to 15 degrees; a 30 percent rating is warranted if 
extension of the knee is limited to 20 degrees, a 40 percent 
rating is warranted if extension of the knee is limited to 30 
degrees warrants; and a 50 percent rating is warranted if 
extension of the knee is limited to 45 degrees.  

Under DC 5257, a 10 percent rating is warranted if there is 
recurrent subluxation or lateral instability resulting in a 
slight knee disability; a 20 percent rating is warranted if 
there is recurrent subluxation or lateral instability 
resulting in a moderate knee disability; and 30 percent 
rating is warranted if there is recurrent subluxation or 
lateral instability resulting in a severe knee disability.  
38 C.F.R. § 4.71a, DC 5257.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257, respectively, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997); 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, 
a separate rating must be based on additional disability.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a Veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DCs 5260 or 5261, but it must 
at least meet the criteria for a zero percent rating or there 
must be objective evidence of painful motion because, read 
together, DC 5003 and 38 C.F.R. § 4.59 provide that painful 
motion due to degenerative arthritis, which is established by 
X-ray, is deemed to be limitation of motion and warrants the 
minimum rating for a joint, even if there is no actual 
limitation of motion.  See also Lichtenfels v. Derwinski; 1 
Vet. App. 484, 488 (1991).

In VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2007), VA's General Counsel held that separate ratings also 
may be assigned for limitation of flexion and extension of 
the same knee.

The June 2005 VA examination found a range of motion for the 
right knee from 0 degrees of extension to 140 degrees of 
flexion.  The examiner noted pain on range of motion and 
indicated that the Veteran was further limited on repetitive 
testing by fatigue.  Range of motion testing of the left knee 
found flexion to 140 degrees and extension to 0 degrees.  The 
examiner noted that range of motion was further limited by 
pain on repetitive testing.  The examiner noted tenderness, 
stiffness, weakness, and giving way of both knees but no 
instability, crepitation, dislocation, or subluxation of 
either knee.  X-rays showed mild degenerative changes of each 
knee.

The May 2009 VA examination the Veteran reported giving way, 
instability, pain, stiffness, weakness and incoordination of 
both knees.  Examination of the right knee revealed a range 
of motion from 0 degrees of extension to 95 degrees of 
flexion.  The examiner found crepitus, tenderness, weakness 
and guarding of movement.   Examination of the left knee 
revealed a range of motion from 0 degrees extension to 85 
degrees flexion. The examiner also found crepitus, 
tenderness, weakness and guarding of movement on the left-
side.  The examiner found no evidence of dislocation or 
subluxation of either knee. The examiner noted pain on 
repetitive movements but no further limitation of the range 
of motion.  The examiner also noted that the Veteran's knees 
were shaky when changing from a seated to a standing 
position, representing moderate instability during this 
change of position.  X-rays showed moderate degenerative 
joint disease involving the medial and lateral joint 
compartments of both knees.

A.	Prior to May 22, 2009

Applying the range of motion criteria to the facts of this 
case, the Veteran did not have compensable limitation of 
motion of his right knee or left knee at either the June 2005 
or May 2009 VA examination.  As the Veteran had extension of 
both knees to 0 degrees, he would not be entitled to even the 
noncompensable rating under DC 5261.  Additionally, the 
Veteran's range of motion exceeded the 60 degrees necessary 
for a noncompensable rating under DC 5260.

However, as the X-rays showed mild arthritis, there was some 
limitation of motion and the examiner found evidence of 
painful motion, the Veteran's right knee and left knee 
conditions warrant a 10 percent rating under DC 5003.  But as 
pain was already the basis for 10 percent rating under DC 
5003, the Veteran cannot get a still higher rating for pain 
under the DeLuca criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Prior to May 22, 2009, the Veteran's knees demonstrated mild 
arthritis, painful motion, and a range of motion in excess of 
the rating criteria, which would entitle the Veteran to the 
minimum rating under DC 5003.  However, as the Veteran did 
not have range of motion limited to even the noncompensable 
level, the Board finds no basis to assign a rating higher 
than 10 percent for the Veteran's right knee disability.  And 
as there was no objective evidence of lateral instability or 
subluxation prior to May 22, 2009, the Board finds no basis 
to assign a separate rating under that code.  Therefore, the 
appeal is denied as to an initial rating higher than 10 
percent for a right knee disability prior to May 22, 2009.

B.	Since May 22, 2009

At the Veteran's February 2009 hearing he indicated that his 
knee disabilities had worsened since the prior examination in 
June 2005.  The May 2009 VA examination clearly indicated a 
increase in the severity of the Veteran's condition with 
radiological findings of moderate rather than mild arthritis 
and new findings of instability. 

However as stated above, even at the May 2009 VA examination, 
the Veteran still did not have sufficient limitation of 
motion to warrant a rating under DC 5260 or DC 5261.  Based 
on the facts that the Veteran continued to have X-ray 
evidence of arthritis and painful motion, but still lacked 
sufficient limitation of motion to warrant a compensable 
rating, he would still only be entitled to the minimum rating 
of 10 percent under DC 5003.

As to the new findings of instability, under DC 5257, a 20 
percent rating is appropriate for moderate instability.  The 
May 2009 VA examination report indicated moderate instability 
when the Veteran rose from a seated position.  This new 
finding of moderate instability is the basis of the separate 
20 percent rating effective May 22, 2009 assigned in the July 
2009 rating decision.  The Board agrees that the 20 percent 
rating is the most appropriate because the examiner indicated 
moderate rather than severe instability which would warrant 
the higher 30 percent rating under this diagnostic code.

Therefore, the Board finds that since May 22, 2009, the 
Veteran's right knee and left knee conditions have continued 
to demonstrate X-rays findings of arthritis, painful motion, 
and ranges of motion in excess of the noncompensable level 
which warrant the minimum 10 percent rating under DC 5003 and 
no higher.  And the Veteran's knees have also developed new 
findings of moderate instability which warrant a separate 
rating of 20 percent and no higher.  Therefore, the appeal is 
denied as to ratings higher than separate 10 percent and 20 
percent ratings for right knee and left knee disabilities 
since May 22, 2009.

C.	Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).



If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 
separate 10 percent and 20 percent for the Veteran's right 
knee and left knee disabilities contemplate the Veteran's 
symptoms, referral to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation is not 
required.  In other words, there is no evidence the Veteran's 
right knee and left knee disabilities have caused marked 
interference with his employment - meaning above and beyond 
that contemplated by his schedular rating, or required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Thun. 



Although the Veteran reported increased absenteeism due to 
his bilateral knee disabilities, he was employed as of the 
May 2009 VA examination.  According to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  So the Board does not have to refer this case 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an initial rating higher than 10 percent for 
the right knee disability prior to May 22, 2009, is denied. 

The claim for ratings higher than the separate 10 and 20 
percent ratings assigned for the right knee disability since 
to May 22, 2009, is denied. 

The claim for an initial rating higher than 10 percent for 
the left knee disability prior to May 22, 2009, is denied. 

The claim for ratings higher than the separate 10 and 20 
percent ratings assigned for the left knee disability since 
May 22, 2009, is denied.


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


